TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00640-CR


Lorenzo Washington, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 005016, HONORABLE BOB PERKINS, JUDGE PRESIDING







This is an appeal from a judgment of conviction for theft.  Sentence was imposed on
December 4, 2000.  There was a timely motion for new trial, so the deadline for perfecting appeal
was March 5, 2001.  Tex. R. App. P. 26.2(a)(1)(2).  Notice of appeal was filed on October 12, 2001. 
Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other
than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.
App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).







The appeal is dismissed.


  
				Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson 
Dismissed for Want of Jurisdiction
Filed: November 29, 2001
Do Not Publish